    Case 8:18-cv-01508-CJC-JDE Document 25 Filed 10/17/18 Page 1 of 3 Page ID #:141



      1 Mathew K. Higbee, Esq., SBN 241380
        Saba A. Basria, Esq., SBN 307594
      2
        HIGBEE & ASSOCIATES
      3 1504 Brookhollow Dr., Suite 112
        Santa Ana, CA 92705
      4 (714) 617-8350
      5 (714) 597-6559 facsimile
        Email: mhigbee@higbeeassociates.com
      6 Email: sbasria@higbeeassociates.com
      7
        Attorney for Plaintiff,
      8 RM MEDIA LTD.
      9
     10                       UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
     11
     12   RM MEDIA LTD.,                            Case No. 8:18-cv-01508-CJC-JDE
     13
                                  Plaintiff,
     14                                             REQUEST FOR ENTRY OF
                                                    DEFAULT
     15   v.
     16   ERIC TRAN; SERGIO SAVIC d/b/a
                                                    Filed and Served Concurrently:
     17   YOUR PERSONAL WORKFORCE;
          UNIVERSAL COMMERCIAL                         1. Declaration of Mathew K. Higbee
     18   CAPITAL; and DOES 1 through 10
                                                       2. [Proposed] Entry of Default
     19   inclusive.
                             Defendants.
     20
     21
     22         RM Media Ltd. (“Plaintiff”) hereby requests that the Clerk of the above-titled
     23
          Court enter default in this action against Eric Tran (“Defendant”), on the grounds
     24
     25   that Defendant has failed to appear or otherwise respond to the Complaint in this

     26   action within the time proscribed by the Federal Rules of Civil Procedure.
     27
                Defendant was served with the Summons and Complaint on September 10,
     28
	


                                                   1
    Case 8:18-cv-01508-CJC-JDE Document 25 Filed 10/17/18 Page 2 of 3 Page ID #:142


          2018 pursuant to Rule 4 of the Federal Rules of Civil Procedure.
      1
      2         Proof of service on Defendant was previously filed with the Court on
      3   September 13, 2018. (Doc. No. 17.)
      4
                The above-stated facts are set forth in the attached Declaration of Mathew K.
      5
      6   Higbee, filed herein.

      7
          Dated: October 17, 2018
      8
      9                                                Respectfully submitted,
     10                                                /s/ Mathew K. Higbee
     11                                                Mathew K. Higbee, Esq.
                                                       Cal. Bar No. 241380
     12                                                HIGBEE & ASSOCIATES
     13                                                1504 Brookhollow Dr., Ste 112
                                                       Santa Ana, CA 92705-5418
     14                                                (714) 617-8350
     15                                                (714) 597-6559 facsimile
                                                       Counsel for Plaintiff
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
	


                                                   2
    Case 8:18-cv-01508-CJC-JDE Document 25 Filed 10/17/18 Page 3 of 3 Page ID #:143


                                     CERTIFICATE OF SERVICE
      1
      2   I, the undersigned, say:
      3         I am a citizen of the United States and I am a member of the Bar of this
      4   Court. I am over the age of 18 and not a party to the within action.
      5         My business address is 1504 Brookhollow Dr., Ste 112, Santa Ana,
      6   California, 92705.

      7          On October 17, 2018, I caused to be served the foregoing Request for Entry
      8   of Default, Declaration of Mathew K. Higbee, and Proposed Entry of Default
          on all parties in this action by placing a true copy thereof enclosed in a sealed
      9   envelope as follows:
     10   Eric Tran
          14572 Monroe Street
     11   Midway City, CA 92655
     12
                 BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
     13   document(s) with the Clerk of the Court by via the CM/ECF system.
          Participants in this case who are not registered with the CM/ECF system will be
     14   served by first-class mail or by other means permitted by the Court.
     15         I certify under penalty of perjury under the laws of the United States that the
          foregoing is true and correct. Executed on October 17, 2018, at Santa Ana,
     16   California.
     17
                                                        /s/ Mathew K. Higbee
     18                                                 Mathew K. Higbee, Esq.
                                                        Counsel for Plaintiff
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
	


                                                    3
